ACTION of slander against husband and wife, for the following words spoken by the wife:- — -/ame? Hukei and his wife *300make no bones to say, that Ira Young (meaning the said plaintiff) stole their (meaning the said James Hukel and his wife’s) thread. Thereby meaning that the said James Hukel and his wife had accused him, the said plaintiff, of stealing their (the said James Iiukel and his wife’s) thread. — Averment, that Hukel and his wife had not, nor had either of .them, ever stated the said words.Held, in error, that the declaration contained a good cause of action.